UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 01-31-2013 ITEM 1.REPORTS TO STOCKHOLDERS. JANUARY 31, 2013 LIVESTRONG® Income Portfolio LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio LIVESTRONG® 2055 Portfolio Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Characteristics 15 Shareholder Fee Examples 17 Schedule of Investments 24 Statement of Assets and Liabilities 29 Statement of Operations 33 Statement of Changes in Net Assets 37 Notes to Financial Statements 42 Financial Highlights 66 Additional Information 95 American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended January 31, 2013. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional perspective from our portfolio management team. “Risk-On” Rebound After Second-Quarter Slump in 2012 Capital market performance from July 31, 2012 to January 31, 2013 reflected rebounds in investor sentiment and riskier asset returns from their slump in the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”), helped trigger increased optimism about the financial and economic outlooks for slumping developed nations. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 18.60% for the six-month period, compared with 9.91% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks also posted gains, while U.S. and global treasury securities indices generally retreated. The 10-year U.S. Treasury yield rose from 1.47% to 1.99%. The U.S. and global economies are showing signs of growing at a quicker pace this year, but in the U.S. we still expect that pace to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, The board has once again completed its annual review of the advisory contract between the American Century Investments mutual funds overseen by the board and the funds’ advisor, American Century Investment Management, Inc. This process, often referred to as the 15(c) review, involves the independent directors considering all of the material monitored throughout the year and evaluating a wide range of factors to determine whether the management fee paid by each fund to the advisor is reasonable. The independent directors’ rationale for this decision is provided in detail in this, or in a previous, report. However, there are several highlights that should be of interest to all shareholders. • Fund performance and client service continue to be rated among the industry’s best. • Target date and other asset allocation products continue to successfully gather assets and industry acclaim. • Compliance programs continue to function successfully with no issues impacting shareholder interests. • Fees were found to be within an acceptable competitive range, with minor fee waivers being negotiated on five funds. Knowing that most shareholders are long term investors, the board was particularly pleased with our succession planning review. Talented professionals are being added within portfolio management and experienced managers have been added to the senior management team. Overall it was a very positive review for the American Century Investments mutual funds during a challenging market environment. Best personal regards, Don Pratt 3 Performance Total Returns as of January 31, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG Income Portfolio Investor Class ARTOX 5.51% 9.01% 4.81% 5.63% 8/31/04 Russell 3000 Index — 11.24% 16.90% 4.44% 6.40% — Barclays U.S. Aggregate Bond Index — -0.29% 2.59% 5.44% 5.21% — Institutional Class ATTIX 5.62% 9.23% 5.02% 5.83% 8/31/04 A Class(2) No sales charge* With sales charge* ARTAX 5.46% -0.63% 8.74% 2.49% 4.54% 3.31% 5.37% 4.63% 8/31/04 C Class No sales charge* With sales charge* ATTCX 5.03% 4.03% 7.93% 7.93% — — 7.56% 7.56% 3/1/10 R Class ARSRX 5.32% 8.48% 4.28% 5.10% 8/31/04 *
